Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022, 11/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9-10, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheen (US 2016/0011846 A1) in view of Rappoport (US 9544701 B1)
Regarding claim 11, Sheen discloses a system comprising 
a network interface (214);
an audio transducer (212);
a microphone (220);

at least one processor (202);

data storage (206) including instructions that are executable by the at least one processor such that the playback device is configured to (¶ 0044, 0082):


based on detection of the calibration trigger condition, re-calibrate the playback device for a second location (¶ 0152-0153), wherein the instructions that are executable by the at least one processor such that the playback device is configured to re-calibrate the playback device for the second location comprise instructions that are executable by the at least one processor such that the playback device is configured to (¶ 0044, 0082):
play back, via the audio transducer, audio content (Fig. 9: 902) (¶ 0151, 0154);
capture, via the microphone, audio data representing reflections of the audio content within the environment (Fig. 9: 904) (¶ 0155-0157, 0023);
determine an acoustic response of the environment from the captured audio data (Fig. 9: 906) (¶ 0159: determine acoustic characteristic of the playback zone based on the acoustic characteristic of the playback device and the second audio signal);
query a dataset for a particular stored acoustic response that corresponds to the determined acoustic response of the environment, wherein the dataset relates a plurality of stored acoustic responses to respective calibrations (Fig. 9: 906) (¶ 0161-0162); and
apply, to the playback device in place of the first calibration, a second calibration returned from the query of the dataset (Fig. 9: 908) (¶ 0163), wherein the second calibration modifies playback by the playback device to at least partially offset acoustic characteristics of the environment at the second location (¶ 0160: “an application of the determined audio processing algorithm by the playback device 804 when playing the first audio signal in the playback zone 810 may produce a third audio signal having an audio characteristic substantially the same as the predetermined audio characteristic, or assumes the predetermined audio characteristic, at least to some extent”).
Sheen is not relied upon to disclose:
the system comprising a device base;
the playback device comprising: 
a battery; and 
a housing configured for placement on the device base, the housing carrying the network interface, audio transducer, the microphone, the battery; and the at least one processor; and
the playback device is configured to:
while placed on the device base, apply a first calibration that modifies playback by the playback device to at least partially offset acoustic characteristics of an environment at a first location;
after removal of the playback device from the device base, detect a calibration trigger condition.
In a similar field of endeavor, Rappoport discloses:
a system comprising a device base (Fig. 5: 502) and a playback device (Fig. 5: 500 and Fig. 2: 200);
the playback device (200) comprising:
a network interface (214);
an audio transducer (212);

a battery (224);
at least one processor (202);
a housing configured for placement on the device base (Fig. 5), the housing carrying the network interface, audio transducer, 
data storage (206) including instructions that are executable by the at least one processor such that the playback device is configured to (detx39, col. 6, lines 21-39):
while placed on the device base, apply a first calibration that modifies playback by the playback device to at least partially offset acoustic characteristics of an environment at a first location (detx118, col. 21, lines 33-44);
after removal of the playback device from the device base, changing settings of the playback device (detx116, paragraph spanning cols. 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
the system comprising a device base;
the playback device comprising: 
a battery; and 
a housing configured for placement on the device base, the housing carrying the network interface, audio transducer, the microphone, the battery; and the at least one processor; and
the playback device is configured to:
while placed on the device base, apply a first calibration that modifies playback by the playback device to at least partially offset acoustic characteristics of an environment at a first location;
after removal of the playback device from the device base, changing settings of the playback device,
the motivation being to make the playback device compatible with a device base so that the playback device has a means to recharge (Rappoport - detx113, col. 20, lines 11-26) with the added benefit of when the playback device is placed upon the device base, the playback device will automatically be tuned for the particular stationary location of the device base (Rappoport - detx118, col. 21, lines 33-44).
Additionally, note that the purpose of removing the playback device from the device base is so that it can be moved (Rappoport - detx122, col. 22, lines 13-28), and this moving will trigger the calibration of ¶ 0153 of Sheen, which will meet the limitation of:
after removal of the playback device from the device base, detect a calibration trigger condition.
Regarding claim 14, Sheen-Rappoport discloses the system of claim 11.
Additionally, Rappoport discloses wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
calibrate the playback device for the first location (detx118, col. 21, lines 33-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
calibrate the playback device for the first location,
the motivation being to tune the playback device for the particular location in the environment at which the device base is located (Rappoport - detx118, col. 21, lines 33-44).
Additionally, Sheen discloses wherein the instructions that are executable by the at least one processor such that the playback device is configured to calibrate the playback device for a location comprise instructions that are executable by the at least one processor such that the playback device is configured to:
play back, via the audio transducer, additional audio content (Fig. 9: 902) (¶ 0151, 0154);
capture, via the microphone, audio data representing reflections of the additional audio content within the environment (Fig. 9: 904) (¶ 0155-0157, 0023);
determine an additional acoustic response of the environment from the captured audio data (Fig. 9: 906) (¶ 0159: determine acoustic characteristic of the playback zone based on the acoustic characteristic of the playback device and the second audio signal);
query the dataset for an additional stored acoustic response that corresponds to the determined additional acoustic response of the environment (Fig. 9: 906) (¶ 0161-0162); and
apply to the playback device the first calibration returned from the query of the dataset (Fig. 9: 908) (¶ 0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions that are executable by the at least one processor such that the playback device is configured to calibrate the playback device for the first location comprise instructions that are executable by the at least one processor such that the playback device is configured to:
play back, via the audio transducer, additional audio content;
capture, via the microphone, audio data representing reflections of the additional audio content within the environment;
determine an additional acoustic response of the environment from the captured audio data;
query the dataset for an additional stored acoustic response that corresponds to the determined additional acoustic response of the environment; and
apply to the playback device the first calibration returned from the query of the dataset,
the motivation being to make the calibration performed at the device base one that causes audio content rendered by the playback device in the playback zone to assume a predetermined audio characteristic, at least to some extent (Sheen - ¶ 0019, 0160).
Regarding claim 15, Sheen-Rappoport discloses the system of claim 11.
Additionally, Rappoport discloses wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
while the second calibration is applied, detect re-placement of the playback device on the device base; and
based on detection of re-placement of the playback device on the device base, re-apply the first calibration in place of the second calibration
(detx122, playback device using second calibration and being moved to device base will not adjust its operating parameters until it is placed on the device base, at which time it will apply the calibration of the device base which in this case is the first calibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
while the second calibration is applied, detect re-placement of the playback device on the device base; and
based on detection of re-placement of the playback device on the device base, re-apply the first calibration in place of the second calibration,
the motivation being to wait until the playback device stops moving to adjust operating parameters or settings (Rappoport - detx122, col. 22, lines 13-28) and/or to combine prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).
Regarding claim 16, Sheen-Rappoport discloses the system of claim 11, and Rappoport discloses wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
charge the battery via electrical current from the device base (detx77, col. 13, lines 34-45).
The teachings of Rappoport relied upon above are combinable with Sheen-Rappoport for the same reasons set forth above in the claim 11 rejection.
Regarding claim 17, Sheen-Rappoport discloses the system of claim 11, and Sheen discloses wherein a database comprises the dataset (¶ 0161-0162), and wherein the instructions that are executable by the at least one processor such that the playback device is configured to query the dataset for the particular stored acoustic response comprise instructions that are executable by the at least one processor such that the playback device is configured to:
send, via the network interface to a server, a query of the database (¶ 0187-0188, 0146, 0027, 0161-0162).
Regarding claim 18, Sheen-Rappoport discloses the system of claim 11, and Sheen discloses wherein the instructions that are executable by the at least one processor such that the playback device is configured to query the dataset for the particular stored acoustic response comprise instructions that are executable by the at least one processor such that the playback device is configured to:
map the determined acoustic response to the particular stored acoustic response in the dataset that satisfies a threshold similarity (exact similarity) to the determined acoustic response (Figs. 6A-B and ¶ 0161-0162).
Regarding claim 19, Sheen-Rappaport discloses the system of claim 11, and Sheen discloses wherein the instructions that are executable by the at least one processor such that the playback device is configured to determine the acoustic response of the environment from the captured audio data comprise instructions that are executable by the at least one processor such that the playback device is configured to:
offset a self-response of the playback device from the captured audio data representing reflections of the audio content (¶ 0122, 0023) (¶ 0160: “an application of the determined audio processing algorithm by the playback device 804 when playing the first audio signal in the playback zone 810 may produce a third audio signal having an audio characteristic substantially the same as the predetermined audio characteristic, or assumes the predetermined audio characteristic, at least to some extent”).
Claims 1, 4, 5, 6, 7, 9, 10, 20 recite similar limitations as claim 11, 14, 15, 16, 17, 18, 19, 11, respectively, and is rejected for the same reasons set forth above in the rejection of claim 11, 14, 15, 16, 17, 18, 19, 11, respectively.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheen in view of Rappoport in view of Hartung et al. (US 2017/0215017 A1)
Regarding claim 13, Sheen-Rappoport discloses the system of claim 11.
Sheen-Rappoport is not relied upon to disclose wherein the calibration trigger condition comprises elapse of a threshold time period while stationary, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the calibration trigger condition comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect, via a sensor, that threshold time period has elapsed while the playback device remained stationary.
In a similar field of endeavor, Hartung discloses wherein the calibration trigger condition comprises elapse of a threshold time period while stationary, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the calibration trigger condition comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect, via a sensor, that threshold time period has elapsed while the playback device remained stationary (¶ 0121, 0188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the calibration trigger condition comprises elapse of a threshold time period while stationary, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the calibration trigger condition comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect, via a sensor, that threshold time period has elapsed while the playback device remained stationary,
the motivation being to identify the stationary location as a preferred listening location (Hartung - ¶ 0121).
Claims 3 recite similar limitations as claim 13, and is rejected for the same reasons set forth above in the rejection of claim 13.

Allowable Subject Matter
Claim 2, 8, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 2, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 2 in combination with the rest of the limitations of claim 2:
“wherein the playback device is configured to (i) re-calibrate periodically while removed from the device base and (ii) suspend re-calibration while placed on the device base, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the calibration trigger condition comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect removal of the playback device from the device base”

In regard to claim 8, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 8 in combination with the rest of the limitations of claim 8:
“wherein the data storage comprises the dataset, and wherein the plurality of stored acoustic responses are determined based on multiple media playback systems each performing a respective acoustic room response determination process comprising (i) outputting, via a respective playback device within a respective environment that is not the same as the environment in which the playback device is located, respective audio content, (ii) while the respective playback device outputs the respective audio content, capturing, via a first microphone disposed in a housing of the respective playback device, respective first audio data representing reflections of the respective audio content in the respective environment, (iii) capturing, via a second microphone disposed in a housing of a respective mobile device, respective first audio data representing reflections of the respective audio content in the respective environment, (iv) based on the respective first audio data, determining an acoustic response of the respective environment, and (v) based on the respective second audio data, determining a calibration of the respective playback device in the respective environment”

In regard to claim 12, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 12 in combination with the rest of the limitations of claim 12:
“wherein the playback device is configured to (i) recalibrate periodically while removed from the device base and (ii) suspend re-calibration while placed on the device base, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the calibration trigger condition comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect removal of the playback device from the device base”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687